Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
11/17/21. Claims 10-18 are pending in this application and will be addressed
below.

Response to Arguments
3.	Applicant’s arguments filed 11/17/21 have been fully considered but they are not
persuasive as explained in the new rejection necessitated by the amendment below.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/730138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	In the claims set forth above, both the patent and instant application claim a vascular graft deployment tool, comprising: a grip; an elongated mandrel positioned distal of the grip; a vascular graft, at least part of which is disposed coaxially about the mandrel; a sheath configured to be withdrawn proximally that constrains the vascular graft against the mandrel in an insertion diameter; and an actuator that is moveable relative to the grip and engages the sheath assembly, wherein operation of the actuator causes withdrawal of the sheath to free at least a distal portion of the vascular graft and a repeated operation of the actuator causes further withdrawal of the sheath to free a proximal portion of the vascular graft.
As the structural limitations and orientations of the stent graft components is the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components. Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fargahi et al. U.S. Patent No. (8778006) in view of Broyles et al. U.S. Publication No. (20190083101).
Regarding Claim 10, Fargahi discloses a vascular graft deployment tool (Figure 1#10), comprising:
a grip (Figure 7a#94);
an elongated mandrel (Figure 1#28) positioned distal of the grip;
a vascular graft (Figure 1#12 (object may be a graft Column 1 lines 23-30), at least part of which is disposed coaxially about the mandrel;
a sheath (Figure 1#50) configured to be withdrawn proximally that constrains the vascular graft against the mandrel in an insertion diameter; and
an actuator (Figure 1#74) that is moveable relative to the grip and engages the sheath assembly, wherein a first operation of the actuator causes withdrawal of the sheath to free at least a distal portion of the vascular graft and a repeated operation of the actuator causes further withdrawal of the sheath to free a proximal portion of the vascular graft (Column 5, lines 12-19) but does not disclose that the operation of the actuator is over a longitudinal range of motion. 
Broyles teaches an endovascular device which has an actuator operating over a longitudinal range of motion (Paragraph [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles to have .  
9.	Claims 11-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fargahi et al. U.S. Patent No. (8778006) in view of Broyles et al. U.S. Publication No. (20190083101) further in view of Bruszewski et al. U.S. Publication No. (20090125097). 
Regarding Claim 11, Fargahi does not disclose it further comprising a dilator tip at the distal end of the mandrel (Figure 1#28).
Bruszewski teaches a Device and Method for Stent Graft Fenestration in Situ further comprising a dilator tip (Figure 2 #208) at the distal end of the mandrel (Figure 1 #117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have the vascular graft deployment tool further comprises a dilator tip at the distal end of the mandrel to facilitating advancement of anchoring balloon catheter through the branch vessel (Paragraph [0045] lines 1-3).
Regarding Claim 12, Fargahi discloses wherein the mandrel (Figure 1#28) comprises a lumen extending substantially longitudinally therethrough but does not disclose it further comprising a needle with a lumen defined therein, wherein the needle is disposed within and is slidable relative to the lumen of the mandrel.
Bruszewski teaches a lumen (Figure 1 #117) extending substantially longitudinally therethrough further comprising a needle (Figure 1 #116) with a lumen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have a needle with a lumen defined therein disposed within and is slidable relative to the lumen of the mandrel to pass the guide wire into the main stent graft (Paragraph [0008] lines 4-5).
Regarding Claim 14, Fargahi does not disclose further comprising a needle retraction assembly within the grip (Figure 7a#94).
Bruszewski teaches further comprising a needle retraction assembly (Figure 23#2300) within the grip (Figure 23#2200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have a needle retraction assembly within the grip to use it to longitudinally translate, move or slide the needle with respect to anchoring balloon catheter (Paragraph [0086] lines 3-6). 
Regarding Claim 15, Fargahi does not disclose wherein the needle retraction assembly is configured to hold the needle in a distally extended position that protrudes beyond the dilator tip such that releasing the needle retraction assembly causes the needle to move proximally to a retracted position that does not protrude beyond the dilator tip. 
Bruszewski teaches wherein the needle retraction assembly is configured to hold the needle in a distally extended position that protrudes beyond the dilator tip such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have the needle retraction assembly is configured to hold the needle in a distally extended position that protrudes beyond the dilator tip such that releasing the needle retraction assembly causes the needle to move proximally to a retracted position that does not protrude beyond the dilator tip in order to prevent inadvertently puncturing of the opposite side of the graft material and possibly the main vessel (Paragraph [0089] lines 7-11). 
Regarding Claim 16, Fargahi does not disclose further comprising a guidewire extending through the needle, wherein a distal end of the guidewire is configured to be slidably extendable through the lumen of the needle.
Bruszewski teaches further comprising a guidewire (Figure 1 #122) extending through the needle (Figure 1 #116), wherein a distal end of the guidewire is configured to be slidably extendable through the lumen of the needle (Paragraph [0008] lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have a guidewire extending through the needle, wherein a distal end of the guidewire is configured to be slidably extendable through the lumen of the needle to have the guidewire passed into the main stent graft (Paragraph [0008] lines 4-5).
Regarding Claim 17, Fargahi does not disclose it further comprising a needle retraction assembly within the grip and configured to transition the needle between a distally extended position and a retracted position, wherein the guidewire further comprises a guidewire grip at a proximal end of the guidewire and wherein the needle retraction assembly is configured to transition the needle to the retracted position when engaged by distal motion of the guidewire grip.
Bruszewski teaches further comprising a needle retraction assembly (Figure 23#2300) within the grip (Figure 23#2200) and configured to transition the needle between a distally extended position and a retracted position, wherein the guidewire further comprises a guidewire grip (Figure 23#2200) at a proximal end of the guidewire (Paragraph [0007] lines 6-8) and wherein the needle retraction assembly is configured to transition the needle to the retracted position when engaged by distal motion of the guidewire grip (Paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have a needle retraction assembly within the grip and configured to transition the needle between a distally extended position and a retracted position, wherein the guidewire further comprises a guidewire grip at a proximal end of the guidewire and wherein the needle retraction assembly is configured to transition the needle to the retracted position when engaged by distal motion of the guidewire grip in order to use it to longitudinally translate, move or slide the needle with respect to anchoring balloon catheter (Paragraph [0086] lines 3-6).
Regarding Claim 18, Fargahi does not disclose it further comprising a dilatation balloon disposed around the mandrel (Figure 1#28) under the vascular graft.
Bruszewski teaches further comprising a dilatation balloon (Figure 1#120) disposed around the mandrel (Figure 1#117) under the vascular graft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fargahi in view of Broyles further in view of Bruszewski to have a dilatation balloon disposed around the mandrel under the vascular graft to pass a stent through (Paragraph [0124]). 
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fargahi et al. U.S. Patent No. (8778006) in view of Broyles et al. U.S. Publication No. (20190083101) further in view of Bruszewski et al. U.S. Publication No. (20090125097) and Ginn et al. U.S. Publication No. (20110288580). 
 Regarding Claim 13, Fargahi does not disclose wherein the needle further comprises a needle bleedback port configured to create a fluid flow path through the needle lumen, through the needle bleedback port and through a bleedback port in the dilator tip when the needle is in a distally extended position that protrudes beyond the dilator tip.
Ginn teaches a system and method for vessel access closure wherein a needle bleedback port configured to create a fluid flow path through the needle lumen, through the needle bleedback port (Figure 11#210) and through a bleedback port in the dilator tip (Figure 11#79) when the needle is in a distally extended position that protrudes beyond the dilator tip.
. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774